Citation Nr: 0112585	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  98-04 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

The propriety of the initial 40 percent evaluation of 
service-connected low back disorder, presently characterized 
as chronic back pain, with spondylolysis, and L3-4, L4-5, and 
L5-S1 disc bulging, left lower extremity radiculopathy, and 
L4-5 disc herniation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran has active duty from June 1989 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO, 
which established service connection for a low back disorder, 
characterized as chronic back pain likely secondary to 
spondylolysis, with L3-4, L4-5, and L5-S1 disc bulging.  The 
RO assigned a 40 percent evaluation, and the veteran appealed 
this decision.

The veteran's appeal of the rating was initiated following an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for "increased" entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's sworn testimony was obtained at a hearing at 
the RO in February 2000.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the VA's duty to assist includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  The VA treatment records presently on file are 
complete only through August 1998--more recent records must 
be obtained.  Additionally, both the veteran and the VA 
medical evidence on file indicate that pertinent, private 
treatment records exist which have neither been requested nor 
obtained.  VA treatment records of January 1998 indicate that 
the veteran received treatment for a low back disorder from 
Dr. S. J. Anderson, who is noted to have issued a low back 
brace to the veteran.  At that time, notation was made that a 
VA neurologist (Dr. T__) had previously told the veteran that 
he "doesn't need a back brace."  Additionally, at his 
personal hearing in February 2000, the veteran disclosed the 
name of his private family physician, Dr. J. Rice, who knew 
about his low back condition, but didn't feel x-ray studies 
were in order.  In July 2000, VA appears to have issued a 
back brace to the veteran, although this is not clear, and 
was not noted on VA examination.  

Given the above, the RO should request and obtain copies of 
all private treatment records, dated from May 1994 to the 
present, including those of Drs. Anderson and Rice, as well 
as any additional VA treatment records, dated from August 
1998 to the present.  

The Board also notes that the March 2000 VA spine examination 
report fails to indicate whether the veteran's VA claims 
files, and the documented clinical history contained therein, 
were made available for review by the examiner: A close 
reading of the March 2000 VA examination report more clearly 
demonstrates that no meaningful review of the claims files 
was completed, even if, in fact, the claims files were made 
available to the examiner, as critical medical questions 
remain unanswered.  The veteran complains of such severe low 
back pain, numbness, and radiating pain, so as to warrant a 
60 percent evaluation for, and equate with, pronounced 
intervertebral disc syndrome.  This assertion raises the 
question of whether the veteran has symptoms consistent with 
sciatic neuropathy.  His documented clinical picture includes 
treatment for bilateral varicoceles, and a small right 
hydrocele, with associated extremity pain.  See March 2000 
scrotum echogram.  A February 1998 VA treatment record 
indicates that the veteran's complaints of radiating pain 
were more like a musculoskeletal ache, not like 
radiculopathy.  While no clear diagnosis of intervertebral 
disc syndrome is of record, and although March 1997 x-ray 
studies, a November 1997 neurology examination, and December 
1997 electromyographic (EMG) and magnetic resonance imaging 
(MRI) studies were negative for any disc decease, an April 
2000 MRI indicates a small central herniation of L4-5, with 
notation of L4-5 "disc desiccation signal decrease."  
Without reference to any of the above findings, the March 
2000 VA examination report discloses a diagnosis of a small 
central herniation of the L4-5 disc, and radicular pain of 
the left leg, secondary to the disc herniation, without 
comment as to the significance, if any, of the clinical 
testing noted above.  

Accordingly, the veteran should also be provided more 
comprehensive VA spine and neurological examinations in order 
to review the entire claims files and documented medical 
history, to determine the etiology of any spine pathology, as 
well as a meaningful medical statement as to the severity of 
all present service-connected low back or spine pathology, 
separate and apart from non-service-connected disability.  

Additionally, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time on the 
matter of service-connection.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the spine, spondylolysis, disc 
disorder, radiculopathy, or back or lower 
extremity pain or numbness, from May 1994 
to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records identified by the 
veteran, including all available records 
from Drs. Anderson and Rice, dated from 
May 1994 to the present, as well as any 
other physician/facility identified by 
the veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this, and request 
he provide a copy of the outstanding 
medical records.  

3.  Upon the completion of the above, the 
veteran should be scheduled for VA 
orthopedic and neurologic examinations to 
determine the nature and etiology of all 
low back (lumbosacral spine) pathology-
to include a definitive medical statement 
as to whether the veteran has disc 
disease, persistent symptoms compatible 
with sciatic neuropathy, or any 
neurologic findings, radiculopathy, etc.  
All indicated tests and studies should be 
performed, including x-ray studies, and 
any other indicated tests.  

The claims folders must be made available 
to the examiners for use in the study of 
the case-with particular attention given 
to the documented clinical history, the 
VA and private medical records, the 
November 1997 VA neurologic examination, 
the December 1997 EMG and MRI tests, the 
March 2000 VA examination report and 
March and April MRI and ultrasound and 
MRI reports, as well as any additional 
information obtained pursuant to the 
above Board Remand requests.  

The orthopedic examiner should report 
findings that take into account all 
functional impairment identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Any functional impairment identified 
should be expressed in terms of 
additional range of motion loss beyond 
that clinically demonstrated.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Each examiner should identify all 
findings related to or a manifestation of 
the service-connected chronic back pain 
with spondylolysis and L3-4, L4-5, and 
L5-S1 disc bulging, left lower extremity 
radiculopathy and L4-5 disc herniation.  
Each examiner's report should include 
reference to the documented VA and 
private medical records.  Each examiner 
should set forth all findings and 
conclusions, along with rationale and 
support for the diagnoses and opinions 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO.   

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  The RO should readjudicate the 
veteran's claim.  Consideration should be 
given to assigning staged ratings in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a SSOC and given an opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


